Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 1 of 11 PageID: 538



                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


      LINDA JANSSEN,
                                                      Civil Action No.

                   Plaintiff,                         2:17-CV-10557-SDW-SCM
      v.                                              ON PLAINTIFF’S MOTION TO
                                                      REMAND
      CHECKFREE SERVICES CORP.,
      FISVERV SOLUTIONS LLC, Laticia                  [D.E. 64]
      SHAW, Carrie MARTINELLI, &
      Jennifer DEWOLF,
                  Defendants.

                                REPORT AND RECOMMENDATION

 STEVEN C. MANNION, United States Magistrate Judge.

           Before the Court is Plaintiff Linda Janssen’s (“Ms. Janssen”) motion to remand this case

 to state court. 1 Defendants CheckFree Services Corp. (“CheckFree”), Fiserv Solutions LLC

 (“Fiserv”), Laticia Shaw (“Ms. Shaw”), Carrie Martinelli (“Ms. Martinelli”), and Jennifer

 Dewolf (“Ms. Dewolf”) oppose the motion (collectively, “the Checkfree Defendants”). 2 The

 Honorable Susan D. Wigenton, U.S.D.J., referred this instant matter to the undersigned for report

 and recommendation.

           Ms. Janssen argues simply that the parties consented to the filing of her amended

 pleading, which included the joinder of a diversity destroying defendant, that party filed a

 responsive pleading, and Section 1447(c) now requires the remand of this case to state court. The



 1
  (ECF Docket Entry No. (“D.E.”) 64, Pl.’s Br.) The Court will refer to documents by their
 docket entry number and the page numbers assigned by the Electronic Case Filing System.
 2
     (D.E. 65, Def.’s Mem. Opp’n).
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 2 of 11 PageID: 539



 Checkfree Defendants argue that because diversity existed at the time this suit was filed and

 when it was removed, the addition of a non-diverse dispensable defendant does not divest this

 Court of jurisdiction. 3 After considering the parties’ submissions and hearing oral argument on

 April 23, 2020, it is respectfully recommended that Ms. Janssen’s motion to remand be granted.

 I.         BACKGROUND AND PROCEDURAL HISTORY 4

            Ms. Janssen brought this action in New Jersey Superior Court against CheckFree and Ms.

 Shaw for claims under the New Jersey Law Against Discrimination. On November 11, 2017,

 these original defendants removed this action from New Jersey state court based on diversity

 jurisdiction. 5

            Her position with CheckFree and Fiserv was terminated on October 14, 2019. 6 Ms.

 Janssen filed her Second Amended Complaint on November 20, 2019, joining Fiserv, Ms.

 Dewolf, and Ms. Martinelli as defendants. 7 Ms. Janssen and Ms. Martinelli are both domiciled in

 New Jersey. 8 Ms. Shaw is a resident of Florida 9 and Ms. Dewolf is a resident of Washington. 10

 CheckFree and Fiserv are both wholly-owned subsidiaries of Fiserv Inc.—not a party to this


 3
     (D.E. 65, Def.’s Mem. Opp’n, at 2).
 4
   The Court relies upon the allegations set forth within the pleadings and motion record for the
 purposes of this motion only. The Court has made no findings as to the veracity of the parties’
 allegations.
 5
     (D.E. 1, Notice of Removal, at ¶ 17).
 6
     (D.E. 64, Pl.’s Br., at 1).
 7
     Id.
 8
     (D.E. 64, Ex. D., 2d Am. Compl., at ¶¶ 1, 5).
 9
     (Id. at ¶ 4).
 10
      (Id. at ¶ 6).

                                                     2
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 3 of 11 PageID: 540



 suit—with its principal place of business in Georgia. 11 Ms. Janssen was employed by CheckFree

 and Fiserv in New Jersey. 12 This motion followed.

 II.        LEGAL STANDARD & ANALYSIS

            Federal district courts have original diversity jurisdiction over all civil actions where the

 amount in controversy exceeds $75,000 and the action is between citizens of different states. 13

 Generally, diversity jurisdiction is determined “at the time that federal proceedings

 commenc[e].” 14 This rule, however, is not iron clad. 15 It still applies in a variety of

 circumstances not present here, 16 but the addition of a nondiverse party will defeat jurisdiction. 17

            “[I]t is axiomatic that the Federal Rules of Civil Procedure do not create or withdraw

 federal jurisdiction.” 18 Post-removal procedure is governed by Section 1447 which provides, in

 relevant part, as follows:


 11
      (D.E. 64, Ex. D., 2d Am. Compl., at ¶ 2).
 12
      (Id., at ¶ 3).
 13
      28 U.S.C. § 1332(a)
 14
   Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991) (per curiam); see also,
 United States Life Insurance Company in City of New York v. Holtzman, 723 F. App’x 141, 144
 (3d Cir. 2018); McCracken v. Murphy, 129 F. App’x 701, 702 (3d. Cir. 2005).
 15
   New Rock Asset Partners, L.P. v. Preferred Entity Advancements, Inc., 101 F.3d 1492, 1503-
 1504 (3d Cir. 1996).
 16
   See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 286, 290-92 (1938) (plaintiff
 cannot defeat jurisdiction by pleading lesser amount below jurisdictional threshold); New Rock,
 101 F.3d at 1507 (a party’s change of domicile in diversity case does not divest the court of
 jurisdiction) (citing Mollan v. Torrance, 22 U.S. (9 Wheat.) 537, 6 L.Ed. 154 (1824); Clarke v.
 Mathewson, 37 U.S. (12 Pet.) 164, 9 L.Ed. 1041 (1838)).
 17
   Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978); Hensgens v. Deere &
 Co., 833 F.2d 1179, 1182 (5th Cir. 1987).
 18
      Owen Equip. & Erection, 437 U.S. at 370 (citations omitted).

                                                      3
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 4 of 11 PageID: 541



                  (c) If at any time before final judgment it appears that the case was
                  removed improvidently and without jurisdiction, the district court
                  shall remand the case, and may order the payment of just costs.
                                                   ***
                  (e) If after removal the plaintiff seeks to join additional defendants
                  whose joinder would destroy subject matter jurisdiction, the court
                  may deny joinder, or permit joinder and remand the action to the
                  State court. 19
           Amendments to pleadings are typically governed by Federal Rule 15(a), which allows

 amendments by right, on consent, or on leave of court. 20 Section 1447(e), however, requires that

 a plaintiff seek leave “to join additional defendants whose joinder would destroy subject matter

 jurisdiction….” 21 Therefore, after a case has been removed, Rule 15(a) conflicts with Section

 1447(e) anytime it permits a plaintiff to join a non-diverse defendant without obtaining leave of

 court. 22 The cases that have specifically addressed this issue have concerned amendments filed

 as of right or on request for leave, but the analysis applies equally to an amendment filed on

 consent. 23 Therefore, I recommend this Court find that leave of court is required for any

 amendment that would add a non-diverse defendant after a case has been removed.




 19
      28 U.S.C. § 1447.
 20
      Fed.R.Civ.P. 15(a).
 21
      28 U.S.C. § 1447.
 22
    Mayes v. Rapoport, 198 F.3d 457 (4th Cir.1999); Quibodeaux v. Nautilus Ins. Co., No. 1:10-
 CV-739, 2012 WL 12919188, at *4 (E.D. Tex. July 30, 2012), report and recommendation
 adopted, No. 1:10-CV-739, 2012 WL 12919189 (E.D. Tex. Aug. 21, 2012) (citing Phillip-Stubbs
 v. Walmart Supercenter, No. 12-10707, 2012 WL 1952444, at *3 (E.D. Mich. May 25, 2012)).
 23
   Mayes, 198 F.3d at 457 (citing Ascension Enters., Inc. v. Allied Signal, Inc., 969 F.Supp. 359,
 360 (M.D.La.1997); Whitworth v. TNT Bestway Transp. Inc., 914 F.Supp. 1434, 1435
 (E.D.Tex.1996)). See Quibodeaux, 2012 WL 12919188, at *4 (citing Phillip-Stubbs, 2012 WL
 1952444, at *3).

                                                    4
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 5 of 11 PageID: 542



           Next, the Court must consider the applicability of Rule 19 after removal. A plain reading

 of Section 1447(e) affords a district court with only one of two options when faced with the

 joinder of a non-diverse defendant— deny joinder or permit joinder and remand the action. 24 A

 district court cannot retain jurisdiction if joinder is permitted. 25 The Mayes Court found this

 determination “is committed to the sound discretion of the district court; thus, this decision is

 not controlled by a Rule 19…,” 26 which comports with the Owen Court’s statement that “the

 Federal Rules of Civil Procedure do not create or withdraw federal jurisdiction.” 27

           “When assessing motions to amend under § 1447(e), courts in this district along with

 numerous other districts have adopted [the] flexible and equitable approach” announced in

 Hensgens to weigh competing interests. 28 Those interests include 1) the extent to which the

 purpose of the amendment was to defeat federal jurisdiction; 2) whether the plaintiff was dilatory

 in seeking the amendment; 3) whether the plaintiff will be prejudiced significantly if the

 amendment is not allowed; 4) the interests of the diverse defendants to remain in federal court; 5)

 judicial economy and the avoidance of parallel litigation which may spawn inconsistent

 results; 29and 6) “any other factors bearing on the equities.” 30


 24
      Mayes, 198 F.3d at 461–62; Cobb v. Delta Exports Inc., 186 F.3d 675, 677 (5th Cir.1999).
 25
      Id.at 461–62; Cobb, 186 F.3d at 677.
 26
      Id. at 462.
 27
      Owen Equip. & Erection, 437 U.S. at 370.
 28
  City of Perth Amboy v. Safeco Ins. Co. of Am., 539 F. Supp. 2d 742, 746 (D.N.J. 2008) (citing
 Hensgens, 833 F.2d at 1182).
 29
      Mayes, 198 F.3d at 462-64.
 30
   Phillip-Stubbs v. Walmart Supercenter, No. 12-10707, 2012 WL 1952444, at *4 (E.D. Mich.
 May 25, 2012) (citing Siedlik v. Stanley Works, Inc., 205 F.Supp.2d 762, 765 (E.D.Mich.2002).
 The court also must consider the diverse defendant's interest in selecting a federal forum. See
                                                    5
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 6 of 11 PageID: 543



 III.      DISCUSSION & ANALYSIS

           Ms. Janssen’s argument was summarized in her Reply Brief as follows:

                   Here, the Court permitted Plaintiff to file a Second Amended
                   Complaint to add a retaliation claim arising from Defendants’
                   termination of her employment and denying her bonus. In adding
                   that retaliation claim, Plaintiff also added a new party, Defendant
                   Martinelli, as one person responsible for that retaliation. That’s a
                   Rule 19 joinder of an additional party. Defendants’ time to oppose
                   the joinder of Ms. Martinelli has passed. Having permitted that
                   joinder, the Court is bound under § 1447(e) to remand this matter to
                   the Superior Court. 31
           Her Second Amended Complaint was filed on consent, not on leave of court. Either way,

 since the amendment included a diversity destroying defendant, Section 1447(e) requires the

 Court to exercise its discretion in scrutinizing the pleading. 32 Thus, contrary to Ms. Janssen’s

 position, party consent to the pleading does not deprive the Court of jurisdiction or negate the

 obligations imposed by Section 1447(e).

           The Checkfree Defendants argue that this case is controlled by Rule 19 and Freeport-

 McMoRan, which broadly stated that “diversity jurisdiction, once established, is not defeated by

 the addition of a nondiverse party to the action.” 33 As stated above, Rule 19 does not create or

 dissolve a court’s jurisdiction, and the defense’s reading of Freeport-McMoRan is too broad.




 Wells v. Certainteed Corp., 950 F.Supp. 200, 201 (E.D.Mich.1997) (Duggan, J.) (citing
 Hensgens, 833 F.2d at 1182).
 31
      (D.E. 66, Reply Br., at 2).
 32
      See Hensgens, 833 F.2d at 1182.
 33
      Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991).


                                                    6
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 7 of 11 PageID: 544



           Freeport-McMoRan reasoned that the time of filing rule prohibited the jurisdiction

 defeating substitution of a dispensable party. 34 Several circuit courts have since held that

 Freeport–McMoRan applies only to the limited part of diversity in which there was a substitution

 of parties under Rule 25. 35 Freeport–McMoRan does not apply to the addition of parties. 36 Cobb

 further found that the reading of Freeport-McMoRan and Rule 19 advocated by the defense here

 would contravene Section 1447(e) by requiring district courts to retain jurisdiction over cases

 with non-diverse, dispensable defendants in violation of the statute. 37

           In opposition, the Checkfree Defendants cite several unpublished district court opinions

 that concern a variety of distinguishable procedural scenarios. Of those cited cases, In re

 Paulsboro Derailment Cases is the most similar to this one. That case concerned an unopposed

 post-removal amendment that added a diversity destroying plaintiff. 38 The Paulsboro case is

 distinguishable from this one because the court correctly found that Section 1447(e) does not

 apply to the addition of a plaintiff, only the addition of defendants.

           Conversely, City of Perth Amboy, a published decision from this district that was not

 cited by the Checkfree Defendants, held that the Hensgens factors listed above apply to any




 34
      Id. at 428.
 35
   See Estate of Alvarez v. Donaldson Co., 213 F.3d 993, 994 (7th Cir. 2000); Cobb, 186 F.3d
 675; Ingram v. CSX, 146 F.3d 858 (11th Cir.1998); Casas Office Machines, Inc. v. Mita
 Copystar of Am., Inc., 42 F.3d 668 (1st Cir.1994).
 36
      Estate of Alvarez, 213 F.3d at 995; Cobb, 186 F.3d at 680.
 37
      Cobb, 186 F.3d at 680.
 38
  In re Paulsboro Derailment Cases, No. 13-784 RBK/KMW, 2014 WL 1214037, at *3 (D.N.J.
 Mar. 24, 2014).

                                                   7
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 8 of 11 PageID: 545



 Section 1447(e) amendment seeking to join a diversity destroying defendant. 39 We apply those

 factors here.

           1) Purpose of Amendment

           In scrutinizing the purpose of Ms. Janssen’s decision to add a nondiverse defendant, the

 Court “must focus on the specific facts and circumstances in this case.” 40 Ms. Janssen has

 provided legitimate reasons for adding Ms. Martinelli. Importantly, her specific claims against

 Ms. Martinelli involve her firing in October 2019—almost two years after the original

 defendants removed the lawsuit in November 2017. Thus, it was wholly appropriate for Ms.

 Janssen to desire to supplement the complaint. In fact, just a month after Ms. Janssen was fired,

 the original defendants consented to the filing of the Second Amended Complaint and the joinder

 of Ms. Martinelli, despite the fact that they must have known she was a nondiverse defendant.

 The argument that Ms. Janssen tried to surprise them with a jurisdiction-destroying supplement

 is belied both by the fact that the consented-to pleading gave a New Jersey address for Ms.

 Martinelli, and that the Checkfree Defendants could hardly have been surprised by the domicile

 of one of their own vice presidents. The first factor weighs in favor of Ms. Janssen.

           2) Dilatory Conduct

           The dilatory conduct factor “takes into consideration both the length of time as well as

 the nature of the delay.” 41 Ms. Janssen began this action as a complaint for discrimination in




 39
      City of Perth Amboy, 539 F. Supp. 2d at 742.
 40
      Id. at 746.
 41
      Id. at 748.

                                                     8
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 9 of 11 PageID: 546



 2017. Her employment was terminated in October 2019 and she filed her supplemental pleading

 in November 2019. She was clearly not dilatory in filing the pleading.

           The Checkfree Defendants also argue that she was dilatory in filing the motion to remand

 after filing the amended complaint. However, Ms. Janssen’s attorney explained in oral arguments

 that when the defendants’ answers denied the amended complaint’s statement of Ms. Martinelli’s

 address, Ms. Janssen waited to see if Ms. Martinelli’s domicile was disputed before filing a

 motion to remand. She filed the motion only after confirming that she shad the wrong address for

 Ms. Martinelli, not the wrong state. The Court accepts this explanation, noting that even with this

 confusion the motion to remand was filed within a month of Ms. Martinelli’s answer. Because

 neither the addition of the nondiverse defendant nor the motion to remand were dilatory, the

 second factor weighs in Ms. Janssen’s favor.

           3) Prejudice of Plaintiff

           The Checkfree Defendants have not moved to dismiss but argue that a dismissal of Ms.

 Martinelli would not be prejudicial to any party. Ms. Martinelli can only be held liable if she is a

 named defendant and thus would not be prejudiced against if dismissed, and the other defendants

 could still pursue her for contribution because Ms. Janssen’s cause of action can sustain joint and

 several liability. 42 Joint and several liability, Defendants further argue, also precludes prejudice

 against Ms. Janssen herself because she can recover a full and complete judgement from any one

 of the other named defendants. 43




 42
      (D.E. 65, Def.’s Mem. Opp’n, at 5).
 43
      (D.E. 65, Def.’s Mem. Opp’n, at 4–6).

                                                   9
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 10 of 11 PageID: 547



           Nonetheless, dismissing Ms. Martinelli would result in both economic and legal prejudice

 to Ms. Janssen. First, Ms. Janssen “will clearly bear an economic burden in maintaining two

 separate actions.” 44 Maintaining two separate actions involving a related set of facts is certain to

 cost more than one consolidated case. Second, even with joint and several liability, there is a risk

 to Ms. Janssen of conflicting findings and rulings. Even if the state court would stay a

 proceeding against Ms. Martinelli until this federal case is resolved, it could still reach a different

 result than this Court when the proceeding does occur. The near certainty of increased costs to

 Ms. Janssen of two suits and the risk of inconsistent rulings constitute prejudice that weigh in

 favor of remand.

           4) Prejudice to the Original Defendants

           The Checkfree Defendants have not argued that remand would result in any prejudice to

 the diverse defendants. Although the Court notes that the diverse defendants may have to repeat

 some work, and would not be in their preferred forum, these unargued hypothetical

 inconveniences do not weigh nearly as heavily for the Checkfree Defendants as the other factors

 weigh for Ms. Janssen.

           5) Judicial Economy and Other Equitable Factors

           On top of the factors favoring Ms. Janssen outweighing the factors favoring the

 Checkfree Defendants, the interests of both the federal and state courts weigh towards remand.

 As discussed above, if Ms. Martinelli were dismissed from this litigation, Ms. Janssen could

 pursue claims against her in state court, which would require two courts to handle related




 44
      City of Perth Amboy, 539 F. Supp. 2d at 749.

                                                     10
Case 2:17-cv-10557-SDW-SCM Document 72 Filed 05/15/20 Page 11 of 11 PageID: 548



 litigation and which could lead to an inconsistent result. Allowing two separate actions would be

 a waste of judicial resources, and the fifth factor therefore weighs in favor of Ms. Janssen.

           Taken together, the Hensgens factors favor Ms. Martinelli remaining in this case. And

 because her inclusion destroys diversity, this Court no longer has subject matter jurisdiction over

 the case, and it must be remanded to state court.

 IV.       RECOMMENDATION

           For the foregoing reasons, it is respectfully recommended that Ms. Janssen’s motion to

 remand be GRANTED. The parties have fourteen (14) days to file and serve any objections to

 this Report and Recommendation. 45 The District Court need not consider frivolous, conclusive,

 or general objections. 46




                                                       5/15/2020 4:50:06 PM



 Original: Clerk of the Court
 Hon. Susan D. Wigenton, U.S.D.J.
 cc: All parties




 45
      28 U.S.C. § 636; L. Civ. R. 72.1(c)(2).
 46
    See Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (internal
 citations omitted).

                                                  11
